LEHMAN, J.
The defendant having brought himself within the provisions of the Code of Civil Procedure and the General Rules of Practice, which justify the court in dismissing the complaint for failure to prosecute where younger issues have been tried, no excuse having been offered, for the delay, the motion should have been granted. Me*183Grath v. Murtha & Schmohl Co., 128 App. Div. 278, 112 N. Y. Supp. 679.
The order should therefore be reversed, with $10 costs and disbursements, and the motion granted, with $10 costs in the court below. All concur.